Citation Nr: 0716822	
Decision Date: 06/06/07    Archive Date: 06/18/07	

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES


1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), depression, and a bipolar disorder. 


2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.



REPRESENTATION


Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD


Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from September 1954 to July 
1956.

This matter comes before the Board of Veterans appeals 
(Board) on appeal from a March 1997 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
October 2003, at which time it was remanded for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made all reasonable efforts to 
develop such evidence.

2.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his active service.

3.  A. psychosis was not identified during service or within 
the one year period following the veteran's discharge from 
active service.  The competent medical evidence is against 
the finding that the veteran has a current psychiatric 
disorder that is related to his active service.

4.  The veteran does not have a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
acquired psychiatric disability, to include PTSD, are not 
met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 5100, 5102-
5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§3.159, 
3.303, 3.307, 3.309, 3.326 (2006).

2.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disability have not been met.  38 
U.S.C.A. §1155 (West 2002 & Supp 2006); 38 C.F.R. §4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA substantially amended the pertinent provisions of 
Title 38 of the United States Code concerning the notice and 
assistance to be afforded to claimants in substantiating 
claims.38 U.S.C.A. §§5102-5103A (West 2002 & Supp 2006).  In 
addition, VA published regulations for the purpose of 
delimiting many of the provisions of the VCAA.  See 38 C.F.R. 
§3.159.

Under 38 U.S.C.A. §5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, what information and evidence VA 
will obtain, and what information evidence the claimant is 
expected to provide.  Under 38 C.F.R. §3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  Veteran's status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).


Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any error is in the timing or content of such 
notice and is not prejudicial to the claimant.  See Dingess, 
supra; see also Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).

The Board finds that the notification requirements of the 
VCAA satisfy these mandates.  The veteran has been sent 
several communications over the years, including one in April 
2006 at which time he was informed that the Appeals 
Management Center (AMC) of VA would be developing additional 
evidence concerning his appeal.  In an October 2006 
communication he was provided with notice as to the manner in 
which the RO determines effective dates and disability 
ratings.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§5103A (the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim).  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. §5103A (setting forth the 
Secretary's various duties to claimant).

Numerous medical records have been obtained and associated 
with the claims folder over the years.  Further, the veteran 
was accorded a special psychiatric examination by VA in 
August 2006.  The examiner reviewed the claims folder and 
expressed an opinion as to the etiology of the veteran's 
psychiatric disorder.  Further, the Board notes that in an 
April 2006 statement the veteran indicated that he had no 
other information or evidence to submit to VA to substantiate 
his claim.  He asked that the claim be decided as soon as 
possible.


Based on the foregoing, the Board finds that VA has fulfilled 
its VCAA duties to notify and assist the veteran, and, thus, 
no additional assistance or notification is required at this 
time.

Pertinent Laws and Regulations

Generally, service connection will be granted if it is shown 
that the veteran suffers from a disability suffered or a 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303.

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree of 10 percent or more within the first 
year following service discharge.  38 U.S.C.A. §§1101, 1112, 
1113, 1137; 38 C.F.R. §§3.307, 3.309.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. §3.203(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed in service disease or injury and 
the current disability.  Shedden v. Principi, 381 F. 3d, 
1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

If the veteran fails to demonstrate any one element, denial 
of service connection will result.  Colvin v. Nicholson, 19 
Vet. App. 427, 431 (2006).  


Analysis for Claim of Service Connection for a Chronic 
Acquired Psychiatric Disability

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F 3d. 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows 
or fails to show on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

Additionally, the Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current psychiatric disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet App 183, 
186 (1997) (a lay person is generally not capable of opining 
on matters requiring medical knowledge).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that there is a 
preponderance of evidence against a determination that the 
veteran has a current psychiatric disability attributable to 
his active service.  In essence, the Board finds that there 
is a greater weight of the credible and competent evidence of 
record establishing that the veteran's current psychiatric 
difficulties are not related to his military service.

With regard to the veteran's assertion that he has PTSD, he 
has claimed since the mid 1990's that he sustained trauma in 
service when he was threatened with castration and subjected 
to a homosexual rape attempt while serving in Germany in 
1955.

The medical evidence of record includes the report of a 
January 1997 VA psychiatry clinic note.  It was reported that 
that veteran had previously been a patient of another 
physician who had recently died.  The new director of the 
facility stated the veteran had been diagnosed with "definite 
symptoms of PTSD," including "endless preoccupation about 
[the incident], tearfulness, replaying the details, blaming 
himself, nightmares, daytime flashbacks."  

It was stated the veteran reportedly experienced a traumatic 
event while serving in Germany in 1955.  The veteran claimed 
he was threatened by a first lieutenant who told him that he 
would castrate him.  The veteran took the threat very 
seriously as he stated a serviceman had recently been 
castrated in a town nearby.  Reference was made to a letter 
from another serviceman who reportedly witnessed the incident 
and the subsequent impact it brought upon that veteran.

Also of record is an April 1997 statement from Sheldon I. 
Morton, Ph.D., who indicated that the veteran had been seen 
by him on 13 occasions beginning in October 1959 and January 
1960.  The individual stated that his notes from the initial 
consultation indicated the veteran spent two years in the 
military.  "There were no indications that we discussed his 
military experience or that he talked of traumatic 
experiences in the service."

Attempts were made by VA to obtain military records to verify 
the veteran's alleged stressful experiences in service.  
However, in a January 2006 communication, it was indicated 
that the veteran's records were likely destroyed in the 1973 
fire at the National Personnel Records Center in St. Louis.  
A November 2006 communication from that facility reflects 
that a review of morning reports between March 1956 and July 
1956 revealed no remarks pertaining to the veteran's 
allegations.

The most salient piece of evidence is the report of a VA 
psychiatric examination accorded the veteran in August 2006.  
The veteran indicated that he did not see combat while in 
service.  He stated that when he was serving in Germany, on 
one occasion his sergeant came into the barracks and 
attempted to have sex with him.  He fended off the assault 
but did not report the incident.  He indicated that another 
victim reported the sergeant's misconduct and the sergeant 
was soon removed from the company.  

The veteran reported that he was threatened by another 
soldier who threatened to "cut my nuts off."  The veteran 
also reported a history of major depressive episodes.  He had 
been treated at various VA facilities for alcohol abuse.  He 
stated that he first drank at about 10 or 11 years of age.  
The alcohol abuse continued up until two years ago when it 
appeared that he sustained a mild stroke.

Mental status examination findings included reports of visual 
hallucinations of "a pink elephant" in his apartment.  
Difficulty with concentration dated back to the time of his 
stroke.  He also reported a history of auditory 
hallucinations occurring since about 2000.  These tended to 
be critical voices from neighbors.  He had previously been 
paranoid and delusional about his neighbors and about other 
people.  He also stated that he tried suicide 3 or 4 times 
since his stroke.  He was given an Axis I diagnosis of a 
schizo-affective disorder.  

Also diagnosed was alcohol dependence, two years in recovery.  
There was no Axis II diagnosis.  The examiner opined that 
while the veteran reported some intrusive symptoms of and 
attempted sexual assault while in service, "he does not 
appear to meet criteria for a diagnosis of PTSD."  It was 
noted the veteran had major depression, with a history of 
relatively contained paranoid delusions and alcohol 
dependence.  The examiner opined that "it is more likely than 
not that these disorders were not a result of his military 
service."

The VA examiner provided an addendum several days later in 
August 2006.  At that time he indicated that the veteran's 
claims folder had been reviewed.  Reference was made to the 
medical evidence of record suggesting a history of PTSD 
secondary to military sexual trauma.  

The examiner stated the issue was confounded somewhat by an 
additional progress note dated in March 2001 indicating a 
history of childhood trauma which the veteran denied in his 
evaluation with the officer several days earlier in August 
2006.  The examiner stated that "it remains unlikely that his 
schizo-affective disorder or alcohol dependence were the 
result of his military trauma."

The Board is aware that the examiner stated when he saw the 
veteran in August 2006 that the veteran did not appear to 
meet the criteria warranting a diagnosis of PTSD.  However, 
when he reviewed the claims folder several days later he 
stated that it was as likely as not that the veteran had 
"some degree" of PTSD secondary to reported military sexual 
trauma.  However, that sexual trauma has not been verified by 
the evidence of record.  

There is a complete lack of documentation of the presence of 
psychiatric symptomatology for years following service 
discharge.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time when a veteran has not complained of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom Maxson v. Gober, 230 F. 3d. 1330 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F. 3d 
1335 (Fed. Cir 2002).  

The examiner refers to a history of PTSD being noted by the 
clinicians, but, that history is not documented by the 
evidence of record.  There are inconsistencies in the 
veteran's treatment records and the Board finds them to be of 
limited probative value in the question of whether the 
veteran has PTSD or any other psychiatric disorder due to 
service. There is a preponderance of evidence against the 
claim.

Total Disability Rating

A total disability rating for compensation purposes based on 
individual unemployability maybe assigned when the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §4.16(a).


A review of the record reveals the veteran does not have an 
adjudicated service-connected disability.  As a result, there 
is no legal basis for an award of a total disability rating 
for compensation purposes based on unemployability.


ORDER

Service connection for a chronic acquired psychiatric 
disability, to include PTSD, is denied.  

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


